DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
2.         This instant Office Action is in response to RCE (Request for Continued Examination) filed on 1/20/2021.
3.        This Office Action is made Non-Final.
4.         Claims 1-13, 15-26, and 28-32 are pending.
5.    	Claims 14 and 27 were previously cancelled.
Response to Arguments
6.    	Applicant’s arguments regarding the amendment presented in the RCE on 1/20/2021 have been fully considered but are considered moot because of new grounds of rejection set forth herein with at least one new reference as necessitated by amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 4-9, 11-13, 17-21, 23-24, 28-30, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20160249338 hereafter Hwang in view of He et al. US 20150085713 hereafter He.

As to Claim 1.  (Currently Amended)   Hwang discloses a method for wireless communication, comprising [Fig. 1, Section 0034: The present invention applied to various wireless communication systems]:
           identifying, by a user equipment (UE), a reference [i.e. TDD or FDD configuration] hybrid automatic repeat request (HARQ) timeline [Fig. 2 (Depicts Radio frame including subframe of FDD and timeslots), Sections 0005, 0051, 0211: LTE may be divided into FDD (frequency division duplex) and TDD type. Subframes (i.e. timelines) consist of time slots and time required to transmit one subframe is defined as a transmission time interval (TTI). The UE determines an HARQ ACK/NACK transmission timings (i.e. HARQ timeline) according to the TDD configuration or according to FDD. Note: HARQ timeline is subframe at a timing for HARQ transmission timing],
	identifying, by the UE, a UE-specific offset [Section 0013: The offset is UE-specific and uplink subframe to transmit the HARQ ACK/NACK depending on a UE according to the offset] wherein the UE-specific offset indicates a value specific to the UE [Sections 0212, 0217, 0219: The time offset is UE-specific and vary depending on a UE. A UE-specific time offset is determined or is designated; time offset may be determined based on a ID or value and transmitted to the UE. Configures a different time offset for each UE or UE group],
determining, by the UE, a UE-specific HARQ timeline [i.e. HARQ subframe/transmission timing] by applying the UE-specific offset to the reference HARQ timeline [Sections 0013, 0213: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE determines a subframe to transmit a PUCCH/PUSCH including HARQ and the offset. Note: HARQ timeline is subframe at a timing for HARQ transmission timing]
and transmitting, by the UE, one or more acknowledgements [i.e. ACK or HARQ ACK] in a transmission time interval (TTI) [Section 0056: Time for one subframe to be transmitted is denoted as TTI (transmission time interval)] in accordance with the UE-specific HARQ timeline [Sections 0013, 0208, 0214: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE aggregates a plurality of HARQ ACKs to transmit on a PUCCH of a particular subframe. When the particular frame is determined, the UE aggregates the HARQ ACKs/NACKs and transmits the HARQ ACKs/NACKs to the FDD-based macro cell through a PUCCH/PUSCH on the determined subframe],
	Although Hwang teaches UE determine HARQ timing according to FDD configuration [Section 0211], UE can access FDD cell [Section 0007] and LTE may be divided into FDD (frequency division duplex) and TDD type [Section 0005]; it does not explicitly state the reference HARQ timeline corresponds to FDD configuration.
	However, He teaches wherein the reference HARQ timeline corresponds to a frequency division duplex (FDD) configuration [Figs. 3 (Depicts Wireless Network Configuration of FDD, see 0022), 4-5 (Depicts subframes of FDD HARQ timeline), Sections 0028, 0045, 0046: Therefore, a UE employing timeline-400 simply provides its HARQ-ACK or HARQ-NACK according to the FDD HARQ timing. Configured to transmit HARQ bits message in a first and second uplink subframe of the FDD CC according to a predefined HARQ timing for an FDD LTE system. HARQ timing specifies subframe index value of n, a corresponding HARQ bits message is to be transmitted during an uplink subframe having a subframe index value].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE determining HARQ timing/timeline according to TDD or FDD and accessing FDD cell with the teaching of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK. By combining the method/system, it would be undue experimentation for the UE of Hwang to employ/apply HARQ timeline to FDD configuration or type thereby allowing the UE to simultaneously access both TDD and FDD modes to improve system performance and user experience as suggested by He in section 0016.

As to Claim 4.    (Original)    Hwang discloses the method of claim 1, wherein identifying the reference [i.e. TDD or FDD configuration] HARQ timeline comprises: receiving an indication of the reference HARQ timeline for a cell in which the UE is communicating [Section 0044, 0211: The UE generally belongs to a cell and communicates with cell or base station. The FDD-based macro cell transmit a higher-layer signal to the UE to allow the UE to determine the HARQ ACK/NACK transmission timing; the UE determines an HARQ ACK/NACK transmission timings (i.e. HARQ timeline) according to the TDD configuration or according to FDD].

As to Claim 5.    (Previously Presented) Hwang discloses the method of claim 1, wherein identifying the UE-specific offset comprises: receiving an indication of the UE-specific offset from a base station [Fig. 16, Section 0212: The FDD-based macro cell (i.e. base station see 0184) transmit a time offset to the UE; the time offset is UE-specific and the time offset transmitted to the UE through a higher-layer signal, for example, an RRC signal].

As to Claim 6.    (Previously Presented)  Hwang discloses the method of claim 5, wherein receiving the indication of the UE-specific offset comprises: receiving the indication via downlink control information (DCI) or via radio resource control (RRC) messaging [Section 0212: The FDD-based macro cell (i.e. base station see 0184) transmit a time offset to the UE; the time offset is UE-specific and the time offset transmitted to the UE through a higher-layer signal, for example, an RRC signal].

As to Claim 7.    (Previously Presented) Hwang discloses the method of claim 1, wherein identifying the UE-specific offset comprises: determining the UE-specific offset based at least in part on rules known by the UE [Sections 0013, 0217: The offset may be UE-specific and thus varies depending on a UE. A UE-specific time offset to be transmitted through higher-layer or is designated in advance (i.e. rules known by UE); when the time offset is designated in advance, the time offset may be determined based on a cluster ID or an RNTI value (i.e. also cluster ID and RNTI are rules known by UE)]. 

As to Claim 8. (Previously Presented)  Hwang discloses the method of claim 1, wherein identifying the UE-specific offset comprises: determining the UE-specific offset based at least in part on an identification (ID) of the UE [Sections 0217: When the time offset is designated in advance, the time offset may be determined based on a cluster ID (i.e. ID of UEs), or an RNTI value (i.e. also Id of UE, see 0080 that states a terminal’s unique identifier such as RNTI)]. 

As to Claim 9.    (Previously Presented)  Hwang discloses the method of claim 1, further comprising communicating with a base station [Figs. 1, 16, Sections 0040-0043: Base Station generally refers to a fixed station that communicates with a wireless device; and provide a communication service to geographical areas called cells] using multiple radio access technologies (RATs) [i.e. cells/LTE/systems] via time division multiplexing (TDM) [Fig. 14, Sections 0034, 0191, 0057: Present invention applied to various wireless communication systems such as LTE and LTE-A. The UE perform dual connectivity to the macro cell (i.e. RAT) and the small cell (i.e. RAT). A slot multiplexed symbols in time domain since 3GPP LTE adopts multiple access (i.e. TDM)].

As to Claim 11.    (Currently Amended)  	Hwang discloses the method of claim 10, wherein the LTE RAT is configured FDD for communications [Section 0005, 0017: LTE may be divided into FDD (frequency division duplex) and TDD type. Radio frame use according to FDD of LTE].

As to Claim 12.    (Original)  Hwang discloses the method of claim 1, wherein the one or more acknowledgements in the TTI [i.e. Section 0056: Time for one subframe to be transmitted is denoted as TTI (transmission time interval)] correspond to a plurality of previous downlink transmissions [Sections 0151, 0213: A BS may previously notify a wireless device of information. When the UE receives a plurality of pieces of downlink data from the cells, the UE determines a subframe to transmit a PUCCH including HARQ ACKs/NACKs of the pieces of downlink data according the offset].

As to Claim 13.    (Currently Amended)    Hwang discloses a method for wireless communication, comprising [Fig. 1, Section 0034: The present invention may be applied to various wireless communication systems]:
identifying, at a base station [i.e. macro cell/eNodeB; Section 0043: Base Station provide communication service to areas called cells], a reference [i.e. TDD or FDD configuration] hybrid automatic repeat request (HARQ) timeline [Fig. 2 (Depicts Radio frame including subframe of FDD and timeslots), Sections 0005, 0051, 0211: LTE may be divided into FDD (frequency division duplex) and TDD type. Subframes (i.e. timelines) consist of time slots and time required to transmit one subframe is defined as a transmission time interval (TTI). The FDD-based macro cell transmit a higher-layer signal to the UE; the UE determines an HARQ ACK/NACK transmission timings (i.e. HARQ timeline) according to the TDD configuration or according to FDD. Note: HARQ timeline is subframe at a timing for HARQ transmission timing],
	determining, at the base station, one or more user equipment (UE)-specific offsets [Section 0013: The offset is UE-specific and uplink subframe to transmit the HARQ ACK/NACK depending on a UE according to the offset], wherein determining the one or more UE-specific offsets comprises determining different UE-specific offsets for each of the corresponding one or more UEs [Fig. 15, Sections 0212, 0217, 0219: The time offset is UE-specific and vary depending on a UE. A UE-specific time offset is determined or is designated; time offset may be determined based on a ID or value and transmitted to the UE. Macro Cell configures a different time offset for each UE or UE group],
determining, at the base station, corresponding UE-specific HARQ timelines [i.e. HARQ subframe/transmission timing] by applying respective UE-specific offsets to the reference HARQ timeline [Sections 0013, 0213: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE determines a subframe to transmit a PUCCH/PUSCH including HARQ and the offset. Note: HARQ timeline is subframe at a timing for HARQ transmission timing]
and communicating with the one or more UEs in accordance with the corresponding UE-specific HARQ timelines [Sections 0044, 0214: The UE generally belongs to a cell and communicates with cell or base station. When the particular frame is determined, the UE aggregates the HARQ ACKs/NACKs and transmits the HARQ ACKs/NACKs to the FDD-based macro cell through a PUCCH/PUSCH on the determined subframe],
Although Hwang teaches UE determine HARQ timing according to FDD configuration [Section 0211], UE can access FDD cell [Section 0007] and LTE may be divided into FDD (frequency division duplex) and TDD type [Section 0005]; it does not explicitly state the reference HARQ timeline corresponds to FDD configuration.
	However, He teaches wherein the reference HARQ timeline corresponds to a frequency division duplex (FDD) configuration [Figs. 3 (Depicts Wireless Network Configuration of FDD, see 0022), 4-5 (Depicts subframes of FDD HARQ timeline), Sections 0028, 0045, 0046: Therefore, a UE employing timeline-400 simply provides its HARQ-ACK or HARQ-NACK according to the FDD HARQ timing. Configured to transmit HARQ bits message in a first and second uplink subframe of the FDD CC according to a predefined HARQ timing for an FDD LTE system. HARQ timing specifies subframe index value of n, a corresponding HARQ bits message is to be transmitted during an uplink subframe having a subframe index value].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE determining HARQ timing/timeline according to TDD or FDD and accessing FDD cell with the teaching of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK. By combining the method/system, it would be undue experimentation for the UE of Hwang to employ/apply HARQ timeline to FDD configuration or type thereby allowing the UE to simultaneously access both TDD and FDD modes to improve system performance and user experience as suggested by He in section 0016.

As to Claim 17.    (Previously Presented) Hwang discloses the method of claim 13, further comprising indicating [i.e. higher-layer signaling, RRC] the one or more UE-specific offsets to the corresponding one or more UEs [Section 0212, 0219: The macro cell (i.e. base station see 0184) transmit a time offset to the UE; the time offset is UE-specific and the time offset transmitted to the UE through a higher-layer signal, for example, an RRC signal.  Macro cell configures different time offsets for each UE].

As to Claim 18.    (Previously Presented) Hwang discloses the method of claim 17, wherein indicating the one or more UE-specific offsets to the corresponding one or more UEs comprises: transmitting an indication of the one or more UE-specific offsets via downlink control information (DCI) or via radio resource control (RRC) messaging [Section 0212, 0219: The FDD-based macro cell (i.e. base station see 0184) transmit a time offset to the UE; the time offset is UE-specific and the time offset transmitted to the UE through a higher-layer signal, for example, an RRC signal. Macro Cell configures a different time offset for each UE or UE group].

As to Claim 19.    (Previously Presented)    Hwang discloses the method of claim 13, wherein determining the one or more UE-specific offsets comprises [Sections 0013: The offset may be UE-specific and thus varies depending on a UE]: determining the UE-specific offset based at least in part on information received from the corresponding one or more UEs [Section 0217: Time offset may be determined based on RNTI value or alternatively through random access].

As to Claim 20.    (Original)     Hwang discloses the method of claim 13, further comprising transmitting an indication of the reference HARQ timeline to the one or more UEs [Section 0044, 0211: The UE generally belongs to a cell and communicates with cell or base station. The FDD-based macro cell transmit a higher-layer signal to the UE to allow the UE to determine the HARQ ACK/NACK transmission timing; the UE determines an HARQ ACK/NACK transmission timings (i.e. HARQ timeline) according to the TDD configuration or according to FDD].

As to Claim 21.    (Previously Presented) Hwang discloses The method of claim 13, wherein communicating with the one or more UEs comprises [Section 0044: The UE generally belongs to a cell and communicates with cell or base station] receiving, from at least one of the one or more UEs, one or more acknowledgements in a corresponding transmission time interval (TTI) [Section 0056: Time for one subframe to be transmitted is denoted as TTI (transmission time interval)] in accordance with the corresponding UE-specific HARQ timeline [Sections 0013, 0208, 0214: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE aggregates a plurality of HARQ ACKs to transmit on a PUCCH of a particular subframe. When the particular frame is determined, the UE aggregates the HARQ ACKs/NACKs and transmits the HARQ ACKs/NACKs to the FDD-based macro cell through a PUCCH/PUSCH on the determined subframe].

As to Claim 23.    (Currently Amended)   The method of claim 22, wherein the LTE RAT is configured for FDD communications [See Claim 11 because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 24.    (Currently Amended)  Hwang discloses an apparatus [i.e. UE-100] for wireless communication, comprising [Fig. 1, Section 0034: The present invention applied to various wireless communication systems]:
	a processor [Processor-101]; memory [Memory-102] in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to [Fig. 16, Section 0226: A UE-100 includes a processor and a memory; memory-102 is coupled to the processor and stores a variety of information for driving the processor]:
identify a reference [i.e. TDD or FDD configuration] hybrid automatic repeat request (HARQ) timeline [Fig. 2 (Depicts Radio frame including subframe of FDD and timeslots), Sections 0005, 0051, 0211: LTE may be divided into FDD (frequency division duplex) and TDD type. Subframes (i.e. timelines) consist of time slots and time required to transmit one subframe is defined as a transmission time interval (TTI). The UE determines an HARQ ACK/NACK transmission timings (i.e. HARQ timeline) according to the TDD configuration or according to FDD. Note: HARQ timeline is subframe at a timing for HARQ transmission timing];
	identify a UE-specific offset [Section 0013: The offset is UE-specific and uplink subframe to transmit the HARQ ACK/NACK depending on a UE according to the offset] wherein the UE-specific offset indicates a value specific to the UE [Sections 0212, 0217, 0219: The time offset is UE-specific and vary depending on a UE. A UE-specific time offset is determined or is designated; time offset may be determined based on a ID or value and transmitted to the UE. Configures a different time offset for each UE or UE group],
determine a UE-specific HARQ timeline [i.e. HARQ subframe/transmission timing] by applying the UE-specific offset to the reference HARQ timeline [Sections 0013, 0213: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE determines a subframe to transmit a PUCCH/PUSCH including HARQ and the offset. Note: HARQ timeline is subframe at a timing for HARQ transmission timing],
 and transmit one or more acknowledgements [i.e. ACK or HARQ ACK] in a transmission time interval (TTI) [Section 0056: Time for one subframe to be transmitted is denoted as TTI (transmission time interval)] in accordance with the UE-specific HARQ timeline [Sections 0013, 0208, 0214: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE aggregates a plurality of HARQ ACKs to transmit on a PUCCH of a particular subframe. When the particular frame is determined, the UE aggregates the HARQ ACKs/NACKs and transmits the HARQ ACKs/NACKs to the FDD-based macro cell through a PUCCH/PUSCH on the determined subframe],
Although Hwang teaches UE determine HARQ timing according to FDD configuration [Section 0211], UE can access FDD cell [Section 0007] and LTE may be divided into FDD (frequency division duplex) and TDD type [Section 0005]; it does not explicitly state the reference HARQ timeline corresponds to FDD configuration.
	However, He teaches wherein the reference HARO timeline corresponds to a frequency division duplex (FDD) configuration [Figs. 3 (Depicts Wireless Network Configuration of FDD, see 0022), 4-5 (Depicts subframes of FDD HARQ timeline), Sections 0028, 0045, 0046: Therefore, a UE employing timeline-400 simply provides its HARQ-ACK or HARQ-NACK according to the FDD HARQ timing. Configured to transmit HARQ bits message in a first and second uplink subframe of the FDD CC according to a predefined HARQ timing for an FDD LTE system. HARQ timing specifies subframe index value of n, a corresponding HARQ bits message is to be transmitted during an uplink subframe having a subframe index value].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE determining HARQ timing/timeline according to TDD or FDD and accessing FDD cell with the teaching of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK. By combining the method/system, it would be undue experimentation for the UE of Hwang to employ/apply HARQ timeline to FDD configuration or type thereby allowing the UE to simultaneously access both TDD and FDD modes to improve system performance and user experience as suggested by He in section 0016.

As to Claim 28.    (Previously Presented) The apparatus of claim 24, wherein the instructions executable by the processor to cause the apparatus to identify the offset comprise instructions further executable by the processor to cause the apparatus to: receive an indication of the UE-specific offset from a base station [See Claim 5 because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 29.    (Previously Presented) The apparatus of claim 28, wherein the instructions executable by the processor to cause the apparatus to receive the indication of the UE-specific offset comprise instructions further executable by the processor to cause the apparatus to:  receive the indication via downlink control information (DCI) or via radio resource control (RRC) messaging [See Claim 6 because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 30.    (Currently Amended)    Hwang discloses an apparatus [i.e. macro cell/eNodeB/BS] for wireless communication [Fig. 1, Section 0034, 0043: The present invention may be applied to various wireless communication systems. Base Station provide communication service to areas called cells] comprising: a processor [Processor-201]; memory [Memory-202] in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to [Fig. 16, Section 0225: A BS includes a processor-201, a memory-202, and a radio frequency (RF) unit-203; memory is coupled to the processor and stores a variety of information for driving the processor; the processor implements the proposed functions, procedures, and/or methods]: 
identify a reference [i.e. TDD or FDD configuration] hybrid automatic repeat request (HARQ) timeline [Fig. 2 (Depicts Radio frame including subframe of FDD and timeslots), Sections 0005, 0051, 0211: LTE may be divided into FDD (frequency division duplex) and TDD type. Subframes (i.e. timelines) consist of time slots and time required to transmit one subframe is defined as a transmission time interval (TTI). The FDD-based macro cell transmit a higher-layer signal to the UE; the UE determines an HARQ ACK/NACK transmission timings (i.e. HARQ timeline) according to the TDD configuration or according to FDD. Note: HARQ timeline is subframe at a timing for HARQ transmission timing];
	determine one or more user equipment (UE)-specific offsets [Section 0013: The offset is UE-specific and uplink subframe to transmit the HARQ ACK/NACK depending on a UE according to the offset], wherein the one or more UE-specific offsets comprises a first offset associated with a first UE among the corresponding one or more UEs and a second offset associated with a second UE among the corresponding one or more UEs [Fig. 15, Sections 0212, 0217, 0219: The time offset is UE-specific and vary depending on a UE. A UE-specific time offset is determined or is designated; time offset may be determined based on a ID or value and transmitted to the UE. Macro Cell configures a different time offset for each UE or UE group],
determine corresponding UE-specific HARQ timelines [i.e. HARQ subframe/transmission timing] by applying respective UE-specific offsets to the reference HARQ timeline [Sections 0013, 0213: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE determines a subframe to transmit a PUCCH/PUSCH including HARQ and the offset. Note: HARQ timeline is subframe at a timing for HARQ transmission timing], 
and communicate with the one or more EEs in accordance with the corresponding UE-specific HARQ timelines [Sections 0044, 0214: The UE generally belongs to a cell and communicates with cell or base station. When the particular frame is determined, the UE aggregates the HARQ ACKs/NACKs and transmits the HARQ ACKs/NACKs to the FDD-based macro cell through a PUCCH/PUSCH on the determined subframe],
Although Hwang teaches UE determine HARQ timing according to FDD configuration [Section 0211], UE can access FDD cell [Section 0007] and LTE may be divided into FDD (frequency division duplex) and TDD type [Section 0005]; it does not explicitly state the reference HARQ timeline corresponds to FDD configuration.
	However, He teaches wherein the reference HARQ timeline corresponds to a frequency division duplex (FDD) configuration [Figs. 3 (Depicts Wireless Network Configuration of FDD, see 0022), 4-5 (Depicts subframes of FDD HARQ timeline), Sections 0028, 0045, 0046: Therefore, a UE employing timeline-400 simply provides its HARQ-ACK or HARQ-NACK according to the FDD HARQ timing. Configured to transmit HARQ bits message in a first and second uplink subframe of the FDD CC according to a predefined HARQ timing for an FDD LTE system. HARQ timing specifies subframe index value of n, a corresponding HARQ bits message is to be transmitted during an uplink subframe having a subframe index value].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE determining HARQ timing/timeline according to TDD or FDD and accessing FDD cell with the teaching of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK. By combining the method/system, it would be undue experimentation for the UE of Hwang to employ/apply HARQ timeline to FDD configuration or type thereby allowing the UE to simultaneously access both TDD and FDD modes to improve system performance and user experience as suggested by He in section 0016.

As to Claim 32.    (Previously Presented)  Hwang discloses the apparatus [i.e. UE] of claim 24, further comprising the instructions executable by the processor [Fig. 16, Section 0226: A UE-100 includes a processor] to cause the apparatus to communicate with a base station [Sections 0040-0043: Base Station generally refers to a fixed station that communicates with a wireless device; and provide a communication service to geographical areas called cells] using multiple radio access technologies (RATs) via time division multiplexing (TDM) [Fig. 14, Sections 0034, 0191, 0057: Present invention applied to various wireless communication systems such as LTE and LTE-A. The UE perform dual connectivity to the macro cell (i.e. RAT) and the small cell (i.e. RAT). A slot multiplexed symbols in time domain since 3GPP LTE adopts multiple access (i.e. TDM)].


2.	Claims 2-3, 15-16, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. US 20160249338 hereafter Hwang in view of He et al. US 20150085713 hereafter He and in further view of Ahn et al. US 20110292900 hereafter Ahn.

As to Claim 2.    (Previously Presented)    Hwang discloses the method of claim 1, wherein determining the UE-specific HARQ timeline comprises [Sections 0013, 0213: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE determines a subframe to transmit a PUCCH/PUSCH including HARQ and the offset. Note: HARQ timeline is subframe at a timing for HARQ transmission timing]:
to uplink TTI [Section 0051: Subframes consist of time slots and time required to transmit one subframe is defined as a transmission time interval (TTI)] indices in the reference HARQ timeline [Sections 0056, 0096, 0211: Subframes are indexed 0-9 and each includes consecutive time slots. The UE transmits the uplink control information on a time basis through a PUCCH in a subframe. The FDD-based macro cell transmit a higher-layer signal to the UE to allow the UE to determine the HARQ ACK/NACK transmission timing],
Although Hwang and He discloses uplink TTI or uplink time slots/time intervals they do not specifically state adding an offset thus the combination are silent on adding the UE-specific offset.
However, Ahn teaches adding the UE-specific offset [Figs. 6-7, 13 (UL subframe with slots mapped to PUCCH index), Sections 0036, 0064: A transmission time interval (TTI) is a transmission unit time of one or more subframes. When it is assumed that an index offset is signaled to UE from the base station, UE adds the received offset value to the PUCCH index to transmit ACK/NACK signal]. 
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE receiving UE-specific offset relating to HARQ transmission timing/timeline, the method of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK with the teaching of Ahn relating to UE receiving offset and adding the offset value to transmit ACK/NACK. By combining the method/systems the UE can add the UE specific offset to uplink TTIs/subframe for enabling transmission of ACK/NACKs to the base station thereby improving system performance.
	
As to Claim 3.    (Previously Presented)    Hwang discloses the method of claim 1, wherein determining the UE-specific HARQ timeline comprises [Sections 0013, 0213: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE determines a subframe to transmit a PUCCH/PUSCH including HARQ and the offset. Note: HARQ timeline is subframe at a timing for HARQ transmission timing]:
in the reference HARQ timeline by a function of the UE-specific offset [Sections 0096, 0211, 0213: The UE transmits the uplink control information on a time basis through a PUCCH in a subframe. The UE to determine the HARQ ACK/NACK transmission timing according to FDD. The UE determines a subframe to transmit including HARQ ACKs/NACKs according to the TDD UL-DL configuration and the offset],
Although Hwang and He discloses uplink TTI or uplink time slots/time intervals they do not specifically state adding an offset thus the combination are silent on adjusting uplink TTI indices
However, Ahn teaches adjusting uplink TTI indices [Sections 0052, 0063-0064: The subframe index refers to UL subframe and UE devices PUCCH index for transmitting ACK/NACK. To prevent collision index modification is applied and may be a relative offset for the PUCCH index. UE uses the PUCCH index to transmit ACK/NACK].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE receiving UE-specific offset relating to HARQ transmission timing/timeline, the method of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK with the teaching of Ahn relating to adjusting uplink subframes/index to transmit ACK/NACK on PUCCH. By combining the method/systems the UE can adjust or change uplink TTI indexes/subframe indexes to transmit ACK on PUCCH thereby preventing collision in the systems when multiple UEs are transmitting. 

As to Claim 15.    (Previously Presented)  Hwang discloses the method of claim 13, wherein determining the one or more UE-specific offsets comprises [Sections 0212, 0219: The time offset is UE-specific and vary depending on a UE. Configures a different time offset for each UE or UE group]: 
determining UE-specific offsets for each of the corresponding one or more UEs so as to …of corresponding transmission time intervals (TTIs) [Section 0056: Time for one subframe to be transmitted is denoted as TTI (transmission time interval)] in which acknowledgements are received from the one or more UEs [Sections 0013, 0208, 0214: The offset is UE-specific and uplink subframe (i.e. timeline) to transmit the HARQ ACK/NACK depending on a UE according to the offset. The UE aggregates a plurality of HARQ ACKs to transmit on a PUCCH of a particular subframe. When the particular frame is determined, the UE aggregates the HARQ ACKs/NACKs and transmits the HARQ ACKs/NACKs to the FDD-based macro cell through a PUCCH/PUSCH on the determined subframe],
	The combination of Hwang and He are silent on avoid overlap
	However, Ahn teaches avoid overlap [Section 0064: Index modification us used in order to avoid PUCCH collision (i.e. overlap) between UE-A and UE-B]
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to different time offsets and UEs having different time offsets relating to transmitting ACKs, the method of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK with the teaching of Ahn relating to using index modification to avoid collision or overlap between UEs transmitting on PUCCH. By combining the methods/systems, applying different offsets prevents collision or avoid overlap when more than one UEs are transmitting to the base station.

As to Claim 16.    (Previously Presented)   Hwang discloses the method of claim 13, wherein determining the one or more UE-specific offsets comprises [Sections 0212: Macro cell transmit a time offset to the UE; the time offset is UE-specific and vary depending on a UE]:
determining UE-specific offsets for each of the corresponding one or more UEs so as to [Sections 0212, 0213, 0217: Macro cell transmit a time offset to the UE; the time offset is UE-specific and vary depending on a UE. The UE determines a subframe to transmit including HARQ ACKs/NACKs according the offset. A UE-specific time offset is determined to be transmitted through a higher-layer signal or is designated in advance such that UEs in the macro cell have different time offsets],
The combination of Hwang and He are silent on avoid physical uplink control channel (PUCCH) resource collisions between the one or more UEs.
However, Ahn teaches avoid physical uplink control channel (PUCCH) resource collisions between the one or more UEs [Sections 0045, 0064: Each PUCCH index corresponds to a PUCCH resource for ACK/NACK. Index modification us used in order to avoid PUCCH collision (i.e. overlap) between UE-A and UE-B]
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to different time offsets and UEs having different time offsets relating to transmitting ACKs, the method of He relating to the reference HARQ timeline corresponds to FDD configuration and UE employing the FDD HARQ timeline to transmit ACK or NACK with the teaching of Ahn relating to using index modification to avoid collision or overlap between UEs transmitting on PUCCH. By combining the methods/systems, applying different offsets prevents collision or avoid overlap when more than one UEs are transmitting to the base station.

As to Claim 25. (Previously Presented) The apparatus of claim 24, wherein the instructions executable by the processor to cause the apparatus to determine the UE-specific HARQ timeline comprise instructions further executable by the processor to cause the apparatus to: add the UE-specific offset to uplink TTI indices in the reference HARQ timeline [See Claim 2 because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 26.    (Previously Presented) The apparatus of claim 24, wherein the instructions executable by the processor to cause the apparatus to determine the UE-specific HARQ timeline comprise instructions further executable by the processor to cause the apparatus to: adjust uplink TTI indices in the reference HARQ timeline by a function of the UE-specific offset [See Claim 3 because both claims have similar subject matter, therefore similar rejection applies herein].


3.	Claims 10, 22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over 
Hwang et al. US 20160249338 hereafter Hwang in view of He et al. US 20150085713 hereafter He and in further view of Papasakellariou US 20140269452 hereafter Papasakellariou.  

As to Claim 10.    (Previously Presented)  Hwang discloses the method of claim 9, wherein communicating with the base station [Sections 0040-0043] using multiple RATs comprises communicating with the base station using both Long Term Evolution (LTE) radio access technologies [Sections 0034, 0191: Present invention applied based on 3GPP, LTE, LTE-A and this is just an example, and the present invention may be applied to various wireless communication systems. The UE perform dual connectivity to the macro cell (i.e. RAT) and the small cell (i.e. RAT)],
		and wherein the one or more acknowledgements are transmitted as LTE communications [Sections 0005, 0208: LTE is divided into FDD or TDD. The UE aggregates a plurality of HARQ ACKs to transmit on a PUCCH of a particular subframe as in TDD].
The combination of Hwang and He are silent on and New Radio (NR)
However, Papasakellariou teaches and New Radio (NR) [Figs. 14-15, Section 0051, 0102: One or more eNBs communication with each other and with the UEs using 5G, LTE, LTE-A or other advanced wireless communication techniques. HARQ-ACK signal transmission from UE transmitted in UL TTIs].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE communicating with eNB/base station using various communication systems such as LTE the method of He relating to UE configured to operate in LTE with the teaching of Papasakellariou relating to UE and eNB communicating using 5G or New radio. By combining the method/systems, the UEs and eNB can communicate using new radio or 5G thereby ensuring stronger network reliability and faster service. 

As to Claim 22.    (Previously Presented) Hwang discloses the method of claim 13, wherein communicating with the one or more UEs comprises communicating with the one or more UEs using multiple radio access technologies (RATs), wherein the multiple RATs include New Radio (NR) and Long Term Evolution (LTE) [See Claim 10 because both claims have similar subject matter, therefore similar rejection applies herein].

As to Claim 31.    (Previously Presented)    Hwang discloses the method of claim 22 [Sections 0034, 0191: Present invention applied based on 3GPP, LTE, LTE-A and this is just an example, and the present invention may be applied to various wireless communication systems. The UE perform dual connectivity to the macro cell (i.e. RAT) and the small cell (i.e. RAT)],
The combination of Hwang and He are silent on wherein the NR RAT is configured for time division multiplexing (TDM) communications.
However, Papasakellariou teaches wherein the NR RAT is configured for time division multiplexing (TDM) communications [Figs. 14-15, Section 0051, 0102, 0166: One or more eNBs communication with each other and with the UEs using 5G, LTE, LTE-A or other advanced wireless communication techniques. HARQ-ACK signal transmission from UE transmitted in UL TTIs. Time Division Multiplexing (TDM) is used for transmissions relating to different UL TTIs].
Therefore it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Hwang relating to UE communicating with eNB/base station using various communication systems such as LTE the method of He relating to UE configured to operate in LTE with the teaching of Papasakellariou relating to UE and eNB communicating using 5G or New radio using TDM. By combining the method/systems, the UEs and eNB can communicate using new radio or 5G thereby ensuring stronger network reliability and faster service. 

Conclusion
The prior art made of record Xue et al. US 20160143035 in particular Section [0090]: UE include time offset configured by a network for UE, a typical value is one subframe; Section [0114] UE perform feedback using HARQ timing; and Fig. 4; and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


March 4, 2021
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477